     Case 1:20-cv-00670-KAM-RML Document 1 Filed 02/06/20 Page 1 of 8 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------
AVROHOM DIER
on behalf of himself and
all other similarly situated consumers

                                    Plaintiff,

                  -against-


ASSOCIATED CREDIT SERVICES, INC.

                                    Defendant.

-----------------------------------------------------------

                                         CLASS ACTION COMPLAINT
                                                       Introduction
1.       Plaintiff Avrohom Dier seeks redress for the illegal practices of Associated Credit

         Services, Inc., concerning the collection of debts, in violation of the Fair Debt Collection

         Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

                                                            Parties

2.       Plaintiff is a citizen of the State of New York who resides within this District.

3.       Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in that

         the alleged debt that Defendant sought to collect from Plaintiff is a consumer debt.

4.       Upon information and belief, Defendant's principal place of business is located in

         Westborough, Massachusetts.

5.       Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

         consumers.

6.       Defendant is a “debt collector” as that term is defined by the FDCPA, 15 U.S.C. §

         1692(a)(6).




                                                        -1-
     Case 1:20-cv-00670-KAM-RML Document 1 Filed 02/06/20 Page 2 of 8 PageID #: 2




                                                              Jurisdiction and Venue

7.         This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

           1331.

8.         Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and transactions

           that give rise to this action occurred, in substantial part, in this district.

                                                   Allegations Particular to Avrohom Dier

9.         Upon information and belief, on a date better known by Defendant, Defendant began to

           attempt to collect an alleged consumer debt from the Plaintiff.

10.        On or about September 5, 2019, the Defendant sent the Plaintiff a collection letter seeking

           to collect on a personal debt.

11.        The Defendant sought to collect on a balance, purportedly owed to National Grid-NY for

           an account associated with Plaintiff’s old address.

12.        Upon the termination of his tenant-lease, the Plaintiff had timely notified National Grid

           of his move and requested that they terminate his National Grid account.

13.        The plaintiff subsequently paid off the remaining balance owed to National Grid.

14.        The balance that Defendant was seeking to collect was therefore non-existent; Defendant

           made Plaintiff believe that he in fact owed such an amount to National Grid when it was

           not the case.1

15.        The Defendant deceptively engaged in the collection of an invalid debt purportedly owed

           by the Plaintiff.



1
  Vangorden v. Second Round, L.P., 897 F.3d 433 (2d Cir. 2018). Consumer stated a claim under §§ 1692e(2), 1692e(10), and 1692f(1) when
she alleged that a collection letter falsely stated that she owed a debt and then requested payment on the alleged debt. Rejecting an argument by
the collector that § 1692g shielded it from liability, the Second Circuit held that “nothing in the text of the FDCPA suggests that a debtor’s ability
to state a § 1692e or § 1692f claim is dependent upon the debtor first disputing the validity of the debt in accordance with § 1692g.” Finally, the
court concluded that a letter misstating “the very existence” of a debt can mislead the least sophisticated consumer regardless of the intent of the
collector.




                                                                         -2-
    Case 1:20-cv-00670-KAM-RML Document 1 Filed 02/06/20 Page 3 of 8 PageID #: 3




16.        Section 1692e of the FDCPA states:

                  “A debt collector may not use any false, deceptive, or misleading
                  representation or means in connection with the collection of any debt.
                  Without limiting the general application of the foregoing, the following
                  conduct is a violation of this section:

                  (2) The false representation of --

                  (A) the character, amount, or legal status of any debt.”

17.        Section 1692(f) of the FDCPA states:

                  “A debt collector may not use unfair or unconscionable means to collect
                  or attempt to collect any debt. Without limiting the general application of
                  the foregoing, the following conduct is a violation of this section:

                  (1) The collection of any amount (including any interest, fee, charge, or
                  expense incidental to the principal obligation) unless such amount is
                  expressly authorized by the agreement creating the debt or permitted by
                  law.”

18.        The Defendant misrepresented the legal status of the alleged debt, as the debt was not

           owed by the Plaintiff.2

19.        Defendant violated 15 U.S.C. §§ 1692e(2)(A) and 1692f(1) of the FDCPA for the false

           representation of the character, amount, or legal status of the debt, and for collecting on a

           debt which was not expressly authorized by the agreement creating the debt or permitted

           by law.

20.        Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the



2
  See Lee v. Kucker & Bruh, LLP, 2013 U.S. Dist. LEXIS 110363, 2013 WL 3982427 (S.D.N.Y. Aug. 2, 2013). ("Defendants argue that they are
not liable for violating the FDCPA because they did not know that they were misrepresenting that Mr. Lee's account was delinquent. ([Footnote
1] Defendants rely on the decision in Stonehart v. Rosenthal, No. 01 Civ. 651, 2001 U.S. Dist. LEXIS 11566, 2001 WL 910771, at *6 (S.D.N.Y.
Aug. 13, 2001) (holding that to "state a claim under § 1692e(2) of the FDCPA, [the plaintiff] must show that [the debt collector] knowingly
misrepresented the amount of the debt"), and similar district court cases inside and outside this circuit. These cases, however, are at odds with
binding Second Circuit precedent.), See also Goldman v. Cohen, No. 01 Civ. 5952, 2004 U.S. Dist. LEXIS 25517, 2004 WL 2937793, at *10,
n.11 (S.D.N.Y. Dec. 17, 2004), aff'd on other grounds, 445 F.3d 152 (2d Cir. 2006). (concluding that analysis in Stonehart contradicts the plain
language of 1692k(c) and the law as stated by the Second Circuit). This argument is contrary to binding Second Circuit precedent. The Defendants
here are strictly liable for their violation of § 1692e. This Court holds that the misrepresentation in the Three Day Notice, the Verification and the
Petition for summary nonpayment eviction of a debt supposedly owed by Mr. Lee for rent and fuel charges, when in fact he was current on his
payments, is a violation of § 1692e(2)(A)."), Arias v. Gutman, Mintz, Baker & Sonnenfeldt LLP, No. 16-2165-cv, 2017 BL 407422 (2d Cir. Nov.
14, 2017). ("[S]ection 1692f contains a non-exhaustive list of unfair practices, including the collection of an invalid debt."))




                                                                         -3-
  Case 1:20-cv-00670-KAM-RML Document 1 Filed 02/06/20 Page 4 of 8 PageID #: 4




      Defendant.

21.   Plaintiff suffered actual harm by being the target of the Defendant's misleading debt

      collection communications.

22.   Defendant violated the Plaintiff's right not to be the target of misleading debt collection

      communications.

23.   Defendant violated the Plaintiff's right to a truthful and fair debt collection process.

24.   Defendant used materially false, deceptive, misleading representations and means in its

      attempted collection of Plaintiff's alleged debt.

25.   Defendant's communications were designed to cause the debtor to suffer a harmful

      disadvantage in charting a course of action in response to Defendant's collection efforts.

26.   The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of

      their rights, the act enables them to understand, make informed decisions about, and

      participate fully and meaningfully in the debt collection process. The purpose of the

      FDCPA is to provide information that helps consumers to choose intelligently. The

      Defendant's false representations misled the Plaintiff in a manner that deprived him of his

      right to enjoy these benefits, these materially misleading statements trigger liability under

      section 1692e of the Act.

27.   These deceptive communications additionally violated the FDCPA since they frustrate the

      consumer’s ability to intelligently choose his or her response.

28.   As an actual and proximate result of the acts and omissions of the Defendant, Plaintiff has

      suffered including but not limited to, fear, stress, mental anguish, emotional stress and

      acute embarrassment for which he should be compensated in an amount to be established

      by a jury at trial.




                                                -4-
  Case 1:20-cv-00670-KAM-RML Document 1 Filed 02/06/20 Page 5 of 8 PageID #: 5




                                 AS AND FOR A CAUSE OF ACTION
Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of himself and the
                               members of a class, as against the Defendant.
29.    Plaintiff re-states, re-alleges, and incorporates herein by reference, paragraphs one (1)

       through twenty-eight (28) as if set forth fully in this cause of action.

30.    This cause of action is brought on behalf of Plaintiff and the members of a class.

31.    The class consists of all persons whom Defendant's records reflect resided in the State of

       New York and who were sent a collection letter in substantially the same form letter as

       the letter sent to the Plaintiff on or about September 5, 2019; and (a) the collection letter

       was sent to a consumer seeking payment of a personal debt purportedly owed to National

       Grid-NY; and (b) the collection letter was not returned by the postal service as

       undelivered; (c) and the Plaintiff asserts that the letter contained violations of 15 U.S.C.

       §§ 1692e(2)(A) and 1692f(1) for the false representation of the character, amount, or legal

       status of the debt, and for collecting on a debt which was not expressly authorized by the

       agreement creating the debt or permitted by law.

32.    Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and preferable

       in this case because:

              A. Based on the fact that a form collection letter is at the heart of this litigation,

                  the class is so numerous that joinder of all members is impracticable.

              B. There are questions of law and fact common to the class and these questions

                  predominate over any questions affecting only individual class members. The

                  principal question presented by this claim is whether the Defendant violated

                  the FDCPA.




                                                 -5-
  Case 1:20-cv-00670-KAM-RML Document 1 Filed 02/06/20 Page 6 of 8 PageID #: 6




             C. The only individual issue is the identification of the consumers who received

                 such collection letters (i.e. the class members), a matter capable of ministerial

                 determination from the records of Defendant.

             D. The claims of the Plaintiff are typical of those of the class members. All are

                 based on the same facts and legal theories.

             E. The Plaintiff will fairly and adequately represent the class members’ interests.

                 The Plaintiff has retained counsel experienced in bringing class actions and

                 collection-abuse claims. The Plaintiff's interests are consistent with those of

                 the members of the class.

33.   A class action is superior for the fair and efficient adjudication of the class members’

      claims. Congress specifically envisions class actions as a principal means of enforcing the

      FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated

      individuals, whose rights will not be vindicated in the absence of a class action.

      Prosecution of separate actions by individual members of the classes would create the risk

      of inconsistent or varying adjudications resulting in the establishment of inconsistent or

      varying standards for the parties and would not be in the interest of judicial economy.

34.   If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

      pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

35.   Collection attempts, such as those made by the Defendant are to be evaluated by the

      objective standard of the hypothetical “least sophisticated consumer.”

                        Violations of the Fair Debt Collection Practices Act

36.   The Defendant's actions as set forth above in the within complaint violates the Fair Debt

      Collection Practices Act.




                                              -6-
   Case 1:20-cv-00670-KAM-RML Document 1 Filed 02/06/20 Page 7 of 8 PageID #: 7




37.     Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff and

        the members of the class are entitled to damages in accordance with the Fair Debt

        Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that this

Court enter judgment in his favor and against the Defendant and award damages as follows:

                A. Statutory damages provided under the FDCPA, 15 U.S.C. § 1692(k);

                B. Attorney fees, litigation expenses and costs incurred in bringing this action;

                    and

                C. Any other relief that this Court deems appropriate and just under the

                    circumstances.

                                    Dated: Woodmere, New York
                                         February 6, 2020


                                              /s/ Adam J. Fishbein___________
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney at Law
                                            Attorney for the Plaintiff
                                             735 Central Avenue
                                                Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com


Plaintiff requests trial by jury on all issues so triable.


                                             /s/ Adam J. Fishbein___
                                         Adam J. Fishbein (AF-9508)




                                                   -7-
Case 1:20-cv-00670-KAM-RML Document 1 Filed 02/06/20 Page 8 of 8 PageID #: 8
